UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4766


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELVIN SALEE LYNCH,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:07-cr-00077-FDW-1)


Submitted:   September 16, 2016          Decided:   September 29, 2016


Before NIEMEYER, SHEDD, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Peter C. Anderson, BEVERIDGE & DIAMOND, PC, Charlotte, North
Carolina, for Appellant.   Jill Westmoreland Rose, United States
Attorney, Anthony J. Enright, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Melvin      Salee       Lynch    appeals      the     district      court’s   order

revoking his supervised release and sentencing him to 5 months’

imprisonment      and    a    subsequent      term    of     12   months’      supervised

release.        Lynch    contends      that     the       district    court     erred    by

modifying the conditions of his supervised release to require

him to abide by the rules and regulations of a halfway house and

by later revoking his supervised release for violating those

rules and regulations.           Finding no error, we affirm.

     In    a   criminal       case,   a    defendant       must   file    a    notice    of

appeal within 14 days after entry of judgment.                        Fed. R. App. P.

4(b)(1)(A)(i).          The    district     court     may     extend     the    time    for

noting an appeal by 30 days upon a finding of good cause or

excusable      neglect.        Fed.   R.    App.     P.    4(b)(4).       Although      not

jurisdictional, see United States v. Urutyan, 564 F.3d 679, 685

(4th Cir. 2009), “[c]laim-processing rules” such as Rule 4(b)

“are to be rigidly applied when invoked by a litigant,” Rice v.

Rivera, 617 F.3d 802, 810 (4th Cir. 2010).                        The Government has

challenged this portion of the appeal on timeliness grounds.

     Here, the district court entered amended orders modifying

the terms of supervised release on June 25, 2015, and August 26,

2015, but Lynch filed the instant appeal on December 8, 2015,

approximately three months after the time to appeal the latest

order expired.          Neither this court nor the district court may

                                            2
extend the time to file a notice of appeal beyond the 30-day

excusable neglect period.          Fed. R. App. P. 4(b)(4), 26(b)(1).

Therefore, because Lynch’s challenge to the modification orders

is untimely, we dismiss this portion of the appeal.

       “We review a district court’s ultimate decision to revoke a

defendant’s supervised release for abuse of discretion . . .

[and] review a district court’s factual findings underlying a

revocation for clear error.”        United States v. Padgett, 788 F.3d
370, 373 (4th Cir.), cert. denied, 136 S. Ct. 494 (2015).               The

district court need only find a supervised release violation by

a preponderance of the evidence; “[t]his standard requires only

that    the   existence   of   a   fact   be   more   probable   than   its

nonexistence.”       Id. at 374 (internal quotation marks omitted).

Our review of the entire record reveals no abuse of discretion.

Accordingly, we affirm the district court’s revocation judgment.

       We dispense with oral argument because the facts and legal

contentions    are   adequately    presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                          AFFIRMED IN PART;
                                                          DISMISSED IN PART




                                      3